Citation Nr: 1301460	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for lymphedema residual to Hodgkin's disease, claimed as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, claimed as due to herbicide exposure and/or as secondary to lymphedema residual to Hodgkin's disease.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, denied service connection for residuals of Hodgkin's disease and for erectile dysfunction, each to include as due to herbicide exposure.  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In December 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.

In February 2012, the Board, inter alia, remanded the claims for service connection to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action.  After accomplishing further action, the RO continued to deny each claim (as reflected in the October 2012 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim have been accomplished.

2.  Hodgkin's disease is among the diseases for which VA's Secretary has recognized that there exists an etiological relationship with herbicide exposure, to include Agent Orange.

3.  Erectile dysfunction is not among the diseases for which VA's Secretary has recognized that there exists an etiological relationship with herbicide exposure, to include Agent Orange.

4.  Although extensive searches have been conducted, persuasive, objective evidence does not establish that Veteran was actually exposed to Agent Orange during his period of service, as alleged; in fact, the objective evidence on this point weighs against a finding of actual exposure.  

5.  Hodgkin's disease was not shown in service, or for years thereafter, and there is no competent evidence or opinion that there otherwise exists a medical nexus between the Veteran's Hodgkin's disease and residual lymphedema and service.

6.  Erectile dysfunction was not shown in service, or for years thereafter, and there is no competent evidence or opinion that there otherwise exists a medical nexus between the Veteran's erectile dysfunction and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lymphedema residual to Hodgkin's disease, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

2.  The criteria for service connection for erectile dysfunction, to include as due to herbicide exposure and/or as secondary to lymphedema residual to Hodgkin's disease, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2007 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2007 RO rating decision reflects the initial adjudication of the claims after issuance of the April 2007 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records as well as his service personnel records.  Also of record and considered in connection with the appeal is an August 2012 RO Memorandum which contained a formal finding of a lack of information to corroborate the Veteran's contention that he was exposed to herbicides, which documented the development requested by the Board in its February 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, there are various written statements provided by the Veteran, and by his representative, on his behalf. 

During his December 2011 hearing, the Veteran testified that he receives Social Security Administration (SSA) disability benefits.  He reported that he retired from his employment as a deputy sheriff in November 2004 due to unspecified medical problems during a May 2007 VA examination.  However, as explained in more detail, below, each claim on appeal, fundamentally, turns on whether the Veteran had in-service exposure to herbicides, as alleged, or other injury or disease for which there exists a medical relationship to the disability at issue- fact which cannot be substantiated by records which post-date service by nearly 30 years.  As these records have no bearing on the outcome of these claims, they are not essential to the adjudication of the matters, and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Factual Background

A February 1967 service entrance examination was negative for any relevant abnormalities and the Veteran denied a history of tumors or cancer in an accompanying Report of Medical History (RMH).  Probable gram-negative intracellular diplococci (GNID) was found in May 1969 following complaints of urethral discharge.  A December 1970 service discharge examination was also negative for any relevant abnormalities and the Veteran again denied a history of tumors or cancer in an accompanying RMH.  

Service personnel records indicate that the Veteran served in Thailand from October 1967 to July 1968.  Airman Performance Reports dated in April 1968 and September 1968 listed the Veteran's duties as an electrical generator repairman and power production repairman while stationed at the Nakhon Phanom Air Force Base; he was noted to require very close supervision when performing mechanical or electrical repairs.  There was no indication in these records that he traveled close to the base perimeter to perform such repairs.

A September 2004 private treatment note indicates that the Veteran had persistent lymphedema since undergoing chemotherapy secondary to right inguinal Hodgkin's lymphoma.

In a January 2007 VA Application for Compensation and/or Pension (VA Form 21-526), the Veteran indicates that he served in Vietnam from October 1967 to July 1968.  He also wrote that he was exposed to Agent Orange while serving in Vietnam.

In a July 2008 NOD, the Veteran writes that he was in Vietnam on two occasions, including in February 1968 and July 1968, when his airplane landed at a base.  The first instance occurred when he was being transferred from Thailand to Japan for treatment for lichen simplex chronicus and he walked across the tarmac in Vietnam to board a second airplane; he did not recall where he landed in Vietnam.  The second instance occurred when he traveled to the United States on emergency leave and transferred airplanes in a similar fashion at an air base in Vietnam.

In a June 2009 substantive appeal, the Veteran writes that although he was not stationed in Vietnam, he changed airplanes on two occasions in Vietnam.

During the December 2011 Board hearing, the Veteran testified that his in-service duties included refueling portable generators located around the base and completing perimeter work.  He recalled that the perimeter fence was 30 feet from his dwelling; he was not involved in clearing any foliage from the perimeter.  He was diagnosed with Hodgkin's disease in approximately 1990 and the resulting chemotherapy caused his erectile or penis deformity.  He has been in remission for approximately 15 years and has a lymphedema in his right leg that was a residual of his Hodgkin's disease.

In an April 2012 response to an RO inquiry, the United States Army and Joint Services Records Research Center (JSRRC) indicated that it had researched the February through April 1968 historical reports submitted by the 56th Air Command Wing, the higher headquarters of the 56th Civil Engineering Squadron, the Veteran's assigned unit.  JSRRC could not document or verify that the Veteran or personnel assigned to the unit were exposed to Agent Orange or tactical herbicides while serving at Nakhon Phanom Air Force Base, or that the Veteran's duties required him to be on or near the perimeter of the base.  It was further noted that, to date, the available historical information did not document Agent Orange or tactical herbicide spraying, testing or storage at Nakhon Phanom Air Force Base during the February through April 1968 period.

In an August 2012 Memorandum, the RO made a formal finding as to the lack of information required to corroborate the Veteran's contention that he was exposed to herbicides was made.  It was noted that the Veteran's personnel file did not include port of call records that would possibly identify the flight upon which the Veteran purportedly traveled to Vietnam and that the details provided by the Veteran were not specific enough to verify whether he stepped foot in Vietnam.  The RO also noted that the Veteran did not include any flight numbers, reporting times or stations and it was not clear whether the flights were military or commercial based on the information he provided.

In a November 2012 statement, the Veteran writes that he was awarded the "SVN" medal and that this medal was awarded to those individuals who served in-country.

An undated Compensation Service Memorandum for the Record indicated that a Department of Defense (DoD) list detailed 71 sites within the United States and foreign countries where tactical herbicides were used, tested or stored.  Tactical herbicides were used and stored in Vietnam, not Thailand, and there were no records of such storage or use in Thailand except for limited testing in 1964.  There was sporadic use of non-tactical herbicides within the fenced perimeters and if a veteran's military occupational specialty (MOS) or unit was one that had regular contact with the based perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  

III.  Analysis

The Veteran contends that he was exposed to herbicides while serving at the Nakhon Phanom Air Force Base in Thailand as he repaired generators along the base perimeter and his housing unit was located between 30 and 50 meters and/or 30 feet from the perimeter.  In addition, he has argued that presumptive herbicide exposure is warranted as he transferred airplanes on two occasions on a base in Vietnam in 1968.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic diseases, to include Hodgkin's disease, that are manifested to a compensable degree within a prescribed period after service (one year for diabetes mellitus).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including Hodgkin's disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.   

The above-cited provisions specifically apply to Vietnam Era veterans, and have been extended to veterans who served near the Korean demilitarized zone (DMZ). See 38 C.F.R. § 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (iii)-(iv).  Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death-such as erectile dysfunction-was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

As noted above, the Veteran asserts that he was exposed to herbicides while serving at the Nakhon Phanom Air Force Base in Thailand, as he repaired electrical generators located along the base perimeter and his housing unit was located near the base perimeter, and that he was exposed while switching airplanes on two occasions in Vietnam.  Under these circumstances, VA's Adjudication Procedural Manual, M21-1MR, directs adjudicators to determine whether the Veteran served as security policeman, security patrol dog handler, member of the security police squadron or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence.  If the record did not establish that the Veteran had such duties along the perimeter, he was to be asked for the approximate dates, locations and nature of the alleged exposure.  Information received by the Veteran was to be provided to the JSRRC for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

In this case, the Veteran is not entitled to a presumption of Agent Orange exposure, and there simply is no persuasive, objective evidence to establish that the Veteran was actually exposed to herbicides in Thailand or Vietnam.  

As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his travel arrangements and his occupational duties.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Even assuming, without deciding, that such lay assertions might provide some evidence of herbicide exposure in an appropriate case, such is not the case here.  He testified during his December 2011 hearing that while there was constant grounds keeping at Nakhon Phanom, he did not know what was being done and he did not recall seeing spraying.  He has asserted that his housing unit was approximately 30 to 50 meters and/or 30 feet from the base perimeter but has not asserted that it was located on the base perimeter.  In addition, while he has asserted that his occupational duties required him to service and maintain electrical generators located throughout the base, including the base perimeter, he has not alleged regular contact with the base perimeter similar to that experienced by security policeman, security dog patrol member or a member of the security police squadron.

In this case, extensive searches have been conducted in attempt to resolve the question of whether the Veteran had actual in-service herbicide exposure, and, collectively the results of such searches weigh against a finding of actual exposure.  The April 2012 JSRRC response indicated that they could not document or verify that the Veteran had been exposed to tactical herbicides or that his duties required him to be on or near the base perimeter.  In addition, the August 2012 RO Memorandum noted that the Veteran's personnel records did not contain sufficient information to identify the flight upon which he purportedly traveled to Vietnam and he did not submit information sufficient to allow for a further search.  An undated Compensation Service Memorandum for the Record indicated that there were no DoD records involving the storage or use of herbicides in Thailand except for limited testing in 1964.  In addition, the reports from the Compensation and Pension Service and the JSRRC are objective and based on unit historical data and official DoD records.  The Board finds that these responses constitute probative evidence on the question of actual exposure.

The Board acknowledges the Veteran's argument that the JSRRC response only addressed the February 1968 to April 1968 time period and did not encompass the entire time he was stationed in Thailand.  However, in this case, a remand to accomplish additional development is unnecessary as neither the Veteran's personnel records nor the JSRRC search have established that his duties required him to be on or near the base perimeter on a regular basis and the Veteran has not alleged a change in duties or duty station while serving in Thailand.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that remands to accomplish actions that would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, are to be avoided). 

In addition, the Veteran has argued that his award of the "SVN" medal establishes that he had in-country Vietnam service (i.e., that he changed airplanes on two occasions in Vietnam).  A review of the Veteran's Form DD-214 indicates that he has been awarded the Vietnam Service Medal (VSM) and the Republic of Vietnam Campaign Medal (RVCM); it is unclear which medal the Veteran is referencing in his argument.  However, the award of either medal does not establish in-country Vietnam service.  While the VSM was awarded for in-country Vietnam service, it was also awarded for service in Thailand, Laos, or Cambodia.  See Exec. Order No. 11231, 30 Fed. Reg. 8665 (July 9, 1965).  The RVCM was awarded by the Government of the Republic of Vietnam (RVN) to individuals who either served for six months in South Vietnam or served outside the geographical limits of South Vietnam and contributed direct combat support to the RVN Armed Forces for an aggregate of six months.  See, e.g., 32 C.F.R. § 578.129 (2012).  The Veteran's argument is therefore without merit.

As, on these facts, neither presumed nor actual in-service exposure to herbicides, to include Agent Orange, is warranted or shown, the Board has, like the RO, considered these claims under other theories of entitlement.  The Board also finds, however, that no other legal theory provides a basis for an award of service connection for either disability at issue.  

Here, the Veteran's service treatment records reflect no complaints, findings, or diagnoses pertinent to erectile dysfunction, Hodgkin's disease or any residual thereof during service.  No abnormalities with respect to such conditions were noted in the December 1970 discharge examination.  Post service, the Veteran underwent chemotherapy treatment for Hodgkin's disease in 1991, as reflected in a January 2007 private treatment note, and he testified at his December 2011 hearing that his erectile dysfunction began after this treatment.  Subsequent private treatment records confirm that the Veteran has lymphedema.

Absent competent evidence indicating Hodgkin's disease within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded on a presumptive basis as a chronic disease defined in 38 C.F.R. § 3.309(a) .  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability (i.e., at least 20 years in this case for Hodgkin's disease and erectile dysfunction) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Here, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

There also is no competent evidence or opinion even suggesting that there exists a medical nexus between the Hodgkin's disease and/or erectile dysfunction diagnosed so many years after the Veteran's discharge and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  Furthermore, on this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's Hodgkin's disease and/or erectile dysfunction.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a current disability (residuals of Hodgkin's disease and erectile dysfunction), but there is nothing to indicate that either disability may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself does not contend that he experienced any symptoms related to these disabilities during service or for many decades after service.  Additionally, there is no medical or other persuasive evidence which suggests that the current residuals of Hodgkin's disease and/or erectile dysfunction are related to service.  

Moreover, in the absence of evidence of an in-service disease or injury, a remand of either claim this case for an examination or to obtain an opinion as to the etiology of the Veteran's claimed residuals of Hodgkin's disease and/or erectile dysfunction would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed residuals of Hodgkin's disease and/or erectile dysfunction and his service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim (i.e. that he was exposed to herbicide).  However, a medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2012).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's claimed residuals of Hodgkin's disease and/or erectile dysfunction.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's residuals of Hodgkin's disease and/or erectile dysfunction and service, the Board notes that the matter of the etiology of each disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions of medical nexus have no probative value.

Finally, as for the matter of service connection for erectile dysfunction on a secondary basis, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
Here, however, as service connection for lymphedema residual to Hodgkin's disease has not been established, there is no legal basis for award of service connection for any disability secondary thereto.

For all the foregoing reasons, the claims on appeal must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for lymphedema residual to Hodgkin's disease, to include as due to herbicide exposure, is denied.

Service connection for erectile dysfunction, to include as due to herbicide exposure and/or as secondary to lymphedema residual to Hodgkin's disease, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


